Citation Nr: 1403367	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-11 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves with a verified period of active duty for training (ACDUTRA) from October 1969 to March 1970.  He also reported additional Army Reserves service from March 1970 to approximately October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified during a November 2013 hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is included in the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

Although the Veteran has claimed service connection for PTSD, based on the medical evidence of record which includes diagnoses of PTSD, depressive disorder, NOS, and cognitive disorder, NOS, the Board has framed the Veteran's claim as one for service connection for an acquired psychiatric disorder, to include PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Board finds that additional development is necessary before the Board may properly adjudicate the Veteran's claim.  

The Veteran reported serving in the Army Reserves from October 1969 to approximately October 1977, with active duty time from October 1969 to March 1970 and thereafter during each summer.  It does not appear that the nature of his service from March 1970 to October 1977 has been verified; therefore, this must be accomplished upon remand.  

VA treatment records indicate the Veteran has diagnoses of PTSD, depressive disorder, NOS, and cognitive disorder, NOS.  He attributes PTSD to an incident during one summer at Fort Bragg between 1973 and 1977 when he was told to weld a fuel tank on a truck and refused because he "just didn't feel good about it".  A replacement welding team was assigned and the Veteran subsequently witnessed the deaths of at least two men when a weapon discharged and caused the fuel truck to explode.  

In a November 2010 memorandum, VA determined that there was insufficient information to submit to records repositories for verification of the Veteran's reported stressor; contained therein was a finding that the Veteran had not responded to an October 14, 2010 letter from VA requesting additional information about his claimed stressor.  The Board notes, however, that the file does contain the Veteran's statement of October 26, 2010 in support of his claim for service connection for PTSD, which includes a specific date and location of the event and the name of his assigned unit at the time.  

The Veteran subsequently testified that the stressor occurred sometime between June and August during the years 1973-1977, which provides discrete periods of time in which to research his reported stressor.  He also testified that he was attempting to obtain buddy statements to verify the reported stressor.  

The Board finds that the supplied information is sufficient to submit to the Joint Services Records Research Center (JSRRC) and any other appropriate records repository, in order to attempt to verify the reported stressor.  Such development should be conducted on remand.  

Additionally, the Veteran has not been afforded an examination to ascertain if he has PTSD, or any other psychiatric disability, as the result of his active duty service.  The RO must schedule the Veteran for a VA mental disorders examination at an appropriate location.  

Accordingly, the case is REMANDED for the following action:  

1.  Verify the nature of the Veteran's service and obtain service treatment records covering such periods of service that are not currently associated with his claims folder.  As he has specifically alleged an in-service stressor from 1973-1977, the RO/AMC should specifically attempt to verify all periods of service and obtain all records during that time frame.  

2.  Afford the Veteran an additional opportunity to submit any information that is not currently of record, including buddy statements or other independent credible evidence related to his reported stressor and updated treatment records.  Provide him with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records, as well as any VA treatment records that are not currently associated with the record, and associate them with the claims folder.  If unsuccessful in obtaining any identified additional records, inform the Veteran and provide him an opportunity to submit copies thereof.  

3.  Attempt to verify the Veteran's claimed stressor through the JSRRC, or any other appropriate records repository.  The JSRRC should be provided with all pertinent information, including copies of personnel records, units of assignment, and stressor statements.  The JSRRC should be directed to search the 90-day periods as identified by the Veteran.  Any other relevant sources of evidence should also be explored, including the Veteran's unit records.  The results of such requests, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

4.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature, extent, and etiology of PTSD, depression, or any other diagnosed psychiatric disability.  The claims file must be made available to and reviewed by the examiner, and the examination report should note such review.  

Based on the examination results and the review of the record, the examiner must provide an opinion as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, and whether it is at least as likely as not (a 50 percent or greater probability) that any such disability is etiologically related to the Veteran's in service experiences.  

A rationale for all opinions must be provided.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

5.  When the development requested has been completed, including compliance with the requested actions, this case should again be reviewed and readjudicated by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the matter is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


